DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 6/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 20130176672),  in view of Pan (US 20050047107), and further in view of Tisbo et al. (US 20050284997).
Considering claim 1, Richard teaches a system comprising: 
a processor (32, Fig.3, [0013] central processing unit (CPU) and associated components, [0016]) coupled to a computer readable storage device (Fig.3, [0016] 32 such as, e.g., a motherboard, CPU, BIOS, hard drive, random access memory (RAM)) housed within an enclosure (Fig.1-3, housing or enclosure 12); 

Richard do not clearly teach a scanner/copier coupled to the processor and housed within the enclosure.
Pan teaches a scanner/copier (part 6) coupled to the processor (25 mainboard, Fig.3) and housed within the enclosure (Fig.1, [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Pan to Richard in order to minimizes the space a computer and its accessories occupies and eliminates the need for accessory wires and cables, creating a single computer that is easily mobile.
Richard and Pan do not clearly teach a base coupled to the enclosure, wherein the base is configured to permit the enclosure to rotate about a first axis and swivel about a second axis, wherein the first axis is on a first plane and the second axis is on a second plane that is different from the first plane.
Tisbo teaches a base coupled to the enclosure (110, Fig.3), wherein the base is configured to permit the enclosure to rotate about a first axis and swivel about a second axis, wherein the first axis is on a first plane and the second axis is on a second plane that is different from the first plane (Fig.1-5, [0009], [0024] flat screen monitor 100 coupled to the mounting plate 2 shown with swivel cone 7. The device consists of the clamps 35 and 36 which are securable to a desk (not shown). The lower arm 29 is secured to clamp 35 for pivotal movement around third axis 40. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Tisbo to Richard and Pan in order to provide a support for a flat screen monitor which can be turned in a horizontal access plane and a vertical access plane.
Considering claim 21, Richard, Pan, and Tisbo further teach wherein the base is further configured to permit the enclosure to move along a third axis, wherein the third axis is on a third plane that is different from the first plane and the second plane (Tisbo: Fig.1-5, [0009], [0024] flat screen monitor 100 coupled to the mounting plate 2 shown with swivel cone 7. The device consists of the clamps 35 and 36 which are securable to a desk (not shown). The lower arm 29 is secured to clamp 35 for pivotal movement around third axis 40. A pivot point through knuckle 26 is defined by first axis 42 for rotational positioning of the upper arms 14 and 15. A pivot point through knuckle 26 is defined by second axis 43 allowing for vertical pivoting of arms 14 and 15. The swivel arm 9 further allows for vertical rotation of the cone 7 and thus the monitor around fifth axis 43 and horizontal rotation around sixth axis 46).
4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 20130176672),  in view of Pan (US 20050047107), in view of Tisbo et al. (US 20050284997), and further in view of Lea et al. (US 20170054857).
Considering claim 3, Richard, Pan, and Tisbo wherein the enclosure includes a first opening to feed documents into the scanner/copier and a second opening to 
Lea teaches wherein the enclosure includes a first opening to feed documents into the scanner/copier ([0027] the scanner (215) may comprise a feed slot into which a user may insert a printed document) and a second opening to eject the documents from the scanner/copier, wherein the first opening is different from the second opening (Fig.2, [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Lea to Richard, Pan, and Tisbo in order to allows users to go to a single source to print, fax copy, and scan materials.
5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 20130176672), in view of Pan (US 20050047107), in view of Tisbo et al. (US 20050284997), and further in view of Shapiro et al. (US 20140159896). 
Considering claim 4, Richard and Pan do not clearly teach a remote control configured to communicate with the processor, wherein communications from the remote control to the processor can include one of a first communication to initiate a boot sequence and a second communication to initiate a shutdown of the system, wherein the communications from the remote control includes a radio frequency signal.  
Colston teaches a remote control (203, [0046] smoker 202 is controlled via a smart phone 203) configured to communicate with the processor (202, Fig.2), wherein communications from the remote control (203) to the processor (202) can include one of a first communication to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Colston to Richard, Pan, and Tisbo in order to easy instructions to the device to perform the specified functions.
Allowable Subject Matter
6.	Claims 5-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/           Primary Examiner, Art Unit 2641